Title: From Alexander Hamilton to Robert R. Livingston, [23 May 1786]
From: Hamilton, Alexander
To: Livingston, Robert R.



Dear Sir
[New York, May 23, 1786]

We have talked over the Question. Who of the Commissioners are to go to the Southward? And it seems to be decided that you and myself are to be of the number and that a third must be either Mr. R. C. Livingston or Mr Ganseevort, as they may arrange it between themselves. I understand the meeting is to be sometime in September.
I remain with sincere esteem   Sir   Your obed & hum ser
A Hamilton
May 23d. 1786
The Honble R R Livingston Esquire
